DETAILED ACTION
This communication is in response to the amendment filed on 1/6/21 in which claims 1, 9, and 16 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the independent claims, applicant argues:
Bales describes a method and apparatus for providing "smart zooming of a geographic representation." Bales explains that a "custom zooming application determines an input specifying a level of zoom for rendering a geographic representation presented at a device," wherein "the geographic representation" includes "a plurality of objects."6 Relevant portions of Bales further explain that in one embodiment, a user may provide an input that specifies "a level of zoom for rendering a geographic representation."
 
Bales therefore describes a system wherein a user may provide an input to define a level of "zoom." As a preliminary matter, the disclosure provided by Bales does not indicate that a user may specifically provide an input that identifies or otherwise selects a portion of a geographic area depicted within a map image. Instead, Bales merely provides that a user may provide an input to set a "zoom level." 

Applicant’s arguments have been considered. However, as discussed below, Bales paragraph 43, teaches the user directly specifies that the user would like to display a tourist map of a particular city. Thus, Bales discloses that a user may specifically provide an input that identifies or otherwise selects a portion of a geographic area depicted within a map image.

Furthermore, the system disclosed by Bales does not teach or otherwise suggest 
operations for accessing or otherwise checking credentials, such as authentication credentials of a user, responsive to an input that selects a portion of a geographic region. Accordingly, as discussed with the Examiner in the above-mentioned interview, the Bales reference does not teach or suggest limitations that include, "receiving a selection of a portion of the geographic region depicted by the map image," and "accessing authentication credentials of a user of the client device in response to the selection of the portion of the geographic region" as recited by independent claim 2 as presently amended.

Applicant’s arguments have been considered. However, Bales is now remapped in combination with a new reference (Johnson) to teach the amended features. The examiner respectfully directs the applicant’s attention to the rejections below for a full explanation of how the combination of Bales and Johnson teaches the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (U.S. Pub. No. 2011/0313649) (“Bales”) in view of Johnson et al. (U.S. Pub. No. 2008/0307498) (“Johnson”).

Regarding claim 2, Bales discloses [a] non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine, cause the machine to perform operations comprising: (Bales, paragraph 90, teaches a computer readable medium including instructions (Bales, paragraphs 85 and 86, teaches a computer system including a memory storing instructions that are executed by a processor))
presenting a graphical user interface that includes a display of a map image at a client device, the map image depicting a geographic region; (Bales, FIG. 4, illustrates a map of a geographical region)
receiving a selection of a portion of the geographic region depicted by the map image; (Bales, paragraph 66, teaches the custom zooming platform determines an input via the UE specifying a level of zoom for rendering a geographic representation (e.g., a navigation map) Bales, paragraph 43, teaches the user directly specifies that the user would like to display a tourist map of a particular city)
accessing a plurality of data objects associated with the portion of the geographic region based on the authentication credentials of the user of the client device; and (Bales, paragraph 67, teaches the custom zooming platform determines respective degrees of relevance of the plurality of objects based on the device, the user of the device, related context information; Bales, paragraph 40, teaches that the contextual information includes user information including login credentials that are used to access listed information resources of external links)
causing display of a presentation of the plurality of data objects within the map image at the client device (Bales, paragraph 70, teaches the custom zooming platform renders the categories and objects on the user interface for the user to select for custom zooming).
Bales, paragraph 58, teaches the rendering module uses a tile-based rendering of the map. Yet, Bales does not specifically disclose accessing authentication credentials of a user of the client device in response to the selection of the portion of the geographic region. However, Johnson, Abstract, paragraph 66, teaches an access control for server-based geographic information systems in which some form of authentication is required to be presented by a data requestor before the data is released for presentation, e.g., if the requestor can provide a password or certification indicating that the requestor has the necessary security clearance to access the requested GIS dataset, then the access control module will approve the request and the tile will be rendered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Johnson to request and receive authentication information from the user before rendering the tile data in the map representation. Doing so Johnson, paragraph 7).
Claims 9 and 16 are corresponding apparatus and method claims and are similarly rejected.

Regarding claim 3, Bales, in view of Johnson, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the presenting the graphical user interface that includes the display of the map image at the client device includes: (Bales, paragraph 70, teaches the custom zooming platform renders the categories and objects on the user interface for the user to select for custom zooming)
receiving a request from the client device, the request including an identification of the geographic region (Bales, paragraph 43, teaches the user directly specifies that the user would like to display a tourist map of a particular city).
Claims 10 and 17 are corresponding apparatus and method claims and are similarly rejected.

Regarding claim 6, Bales, in view of Johnson, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the accessing the plurality of data objects associated with the geographic region includes: 
identifying a server associated with the plurality of data objects; and (Bales, Bales, paragraph 26, teaches the mapping service is a managed service provided by a service provider; 
requesting the server for the plurality of data objects (Bales, paragraph 25, teaches the custom zooming platform retrieves map objects from the map, context & preference database via the mapping service).
Claims 13 and 20 are corresponding apparatus and method claims and are similarly rejected.

Regarding claim 7, Bales, in view of Johnson, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the plurality of data objects include at least a first data object, the first data object including an object property, and the presentation of the first data object comprises a graphical attribute based on the object property (Bales, paragraph 44, teaches each object is associated with metadata that includes information such as the object’s name, category (e.g., road, point of interest, water body, park, etc.); Bales, paragraph 57, teaches the rendering module defines a vector graphics image using geometric primitives, such as points, lines, curves, and shapes or polygon based on meth equations to represent the electronic image).
Claims 14 and 21 are corresponding apparatus and method claims and are similarly rejected.

s 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bales and Johnson as applied to claims 3, 10 and 17 above, and further in view of Watts et al. (U.S. Pub. NO. 2013/0014046) (“Watts”).

Regarding claim 4, Bales, in view of Johnson, discloses the invention of claim 3 as discussed above. Bales teaches a method comprising determining an input specifying a level of zoom for rendering a geographic representation presented at a device. Yet, Bales does not specifically disclose wherein the identification of the geographic region includes a user input that draws a polygon that defines a boundary of the geographic region within the map image. However, Watts, paragraph 129, teaches implementing pan and zooming functions according to techniques such as click-and-drag for a zooming selection box, where the zoomed map image corresponds to the area selected via the selection box. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Watts to using a selection box to zoom into a particular region of the map. Doing so would enable the user to more effectively control the zoom function.
Claims 11 and 18 are corresponding apparatus and method claims and are similarly rejected.

s 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bales and Johnson as applied to claims 3, 10 and 17 above, and further in view of Sacks (U.S. Pub. No. 2008/0172407) (“Sacks”).

Regarding claim 5, Bales, in view of Johnson, discloses the invention of claim 3 as discussed above. Bales teaches a method comprising determining an input specifying a level of zoom for rendering a geographic representation presented at a device. Yet, Bales does not specifically disclose wherein the graphical user interface includes a scale input interface that comprises a slider element and an axis, a scale of the display of the map image based on a position of the slider element along the axis, and the receiving the request that includes the identification of the geographic region includes: receiving an input that moves the slider from a first position to a second position along the axis; and scaling the display of the map image based on the second position of the slider along the axis. However, Sacks, FIG. 1, paragraph 42, teaches a zoom control that includes a zoom slider bar to scale an image of a map up and down within a region of the map. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Watts to using a selection box to zoom into a particular region of the map. Doing so would enable the user to more effectively control the zoom function.
Claims 12 and 19 are corresponding apparatus and method claims and are similarly rejected.

s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bales and Johnson as applied to claims 2 and 9 above, and further in view of Deardorff et al. (U.S. Pub. No. 2009/0003657) (“Deardorff”).

Regarding claim 8, Bales, in view of Johnson, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the plurality of data objects include at least a first data object and a second data object, and the operations further comprise: (Bales, paragraph 20, teaches map objects include roads, text labels, water bodies, parks, points of interest, etc.)
detecting a relationship between the first data object and the second data object based on one or more properties of the first data object and the second data object; and (Bales, paragraph 39, teaches the user context data includes events that contain possible relationships between points of interest and user activities discovered via, for instance, data-mining or other querying processes).
Bales does not specifically discloser presenting a visualization of the relationship between the first data object and the second data object within the presentation of the plurality of data objects. However, Deardorff, paragraph 42, teaches an intelligence analysis system that dynamically displays location-specific information in which a grouping algorithm is used to take data from any set of sources, with any attributes, and visualize it graphically by taking data of a similar type and combining it into a single group with a visual representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Deardorff to combine Bales, paragraph 63).
Claim 15 is a corresponding apparatus claim and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178